Citation Nr: 1611988	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to January 16, 2013, and greater than 40 percent thereafter for a compound fracture of the left femur, status-post left knee total knee replacement.

2.  Entitlement to a disability rating greater than 10 percent for a right knee disability.

3.  Entitlement to an initial rating greater than 10 percent for a left hip disability.

4.  Entitlement to a disability rating greater than 10 percent for a right hip disability.

5.  Entitlement to an initial rating greater than 10 percent for a left ankle disability.

6.  Entitlement to an initial rating greater than 10 percent for a right ankle disability.

7.  Entitlement to a disability rating greater than 10 percent for a lumbosacral spine disability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected bilateral knee disabilities, a service-connected right hip disability, and a service-connected lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which assigned a temporary total disability rating effective July 2, 2007, for the Veteran's service-connected compound fracture of the left femur, status-post left knee total knee replacement ("left knee disability") based on the need for surgical or other treatment necessitating convalescence.  The RO also assigned a 30 percent rating effective October 1, 2007, for the Veteran's service-connected left knee disability.  The Veteran disagreed with this decision in April 2008.  He perfected a timely appeal in May 2010.  Although the Veteran initially requested a Board hearing when he perfected a timely appeal in May 2010, he subsequently withdrew that request and requested an RO hearing instead in August 2010.  See 38 C.F.R. § 20.704 (2015).  An RO hearing was held before a Decision Review Officer (DRO) in March 2011 and a copy of the hearing transcript has been added to the record.

This matter next is on appeal from a May 2010 rating decision in which the RO granted, in pertinent part, the Veteran's claims of service connection for a left hip disability (which was characterized as left hip gluteus medius strain), assigning a 10 percent rating effective July 10, 2009, a left ankle disability (which was characterized as left ankle anterior talofibular ligament sprain), assigning a zero percent (non-compensable) rating effective July 10, 2009, and for a right ankle disability (which was characterized as right ankle soft tissue strain), assigning a zero percent rating effective July 10, 2009.  The RO also denied the Veteran's claims for a disability rating greater than 10 percent for a right knee disability, a disability rating greater than 10 percent for a right hip disability (which was characterized as right hip trochanteric bursitis), a disability rating greater than 10 percent for a lumbosacral spine disability (which was characterized as limitation of motion of the lumbar spine), and also denied the Veteran's TDIU claim.  The Veteran disagreed with this decision in June 2010 with respect to these claims.  He perfected a timely appeal in March 2013.

In a separate May 2010 rating decision, the RO assigned a temporary total disability rating through August 31, 2008, a 40 percent rating effective September 1, 2008, and a 30 percent rating effective September 10, 2009, for the Veteran's service-connected left knee disability.  The Veteran continued to express disagreement with the disability ratings assigned for his service-connected left knee disability.

In a February 2013 rating decision, the RO assigned higher initial 10 percent ratings effective August 14, 2009, for the Veteran's service-connected right ankle disability and service-connected left ankle disability.  The RO also assigned a corrected effective date of August 14, 2009, for the 10 percent ratings assigned for the Veteran's service-connected left hip and lumbosacral spine disabilities.  The RO further reduced the disability rating assigned to the Veteran's service-connected left knee disability to 30 percent effective September 1, 2008.  In a separate February 2013 rating decision, the RO assigned a 40 percent rating effective January 16, 2013, for the Veteran's service-connected left knee disability. 

In September 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated VA and private treatment records and schedule him for updated examinations to determine the nature and severity of his service-connected disabilities currently on appeal and the impact, if any, of these disabilities, alone or in combination, on his employability.  The requested records subsequently were associated with the Veteran's claims file and the requested examinations occurred in November 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a November 2014 rating decision, the RO granted claims of service connection for radiculopathy of the right lower extremity, assigning a 10 percent rating effective August 20, 2013, limitation of flexion of the right hip, assigning a zero percent (non-compensable) rating effective November 3, 2014, and for limitation of flexion of the left hip, assigning a zero percent (non-compensable) rating effective November 3, 2014.  As the time for initiating an appeal of this rating decision has not yet expired, these issues are not before the Board.  See 38 C.F.R. § 20.302 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that, prior to January 16, 2013, the Veteran's service-connected left knee disability is manifested by, at worst, complaints of knee pain and flexion limited to 100 degrees.

2.  The record evidence shows that, effective January 16, 2013, the Veteran's service-connected left knee disability is manifested by, at worst, complaints of knee pain and extension to 30 degrees.

3.  The record evidence shows that the Veteran's service-connected right knee disability is manifested by, at worst, complaints of pain and flexion to 130 degrees.

4.  The record evidence shows that the Veteran's service-connected left hip disability is manifested by, at worst, complaints of left hip pain and flexion to 70 degrees.

5.  The record evidence shows that the Veteran's service-connected right hip disability is manifested by, at worst, complaints of right hip pain and flexion to 90 degrees.

6.  The record evidence shows that the Veteran's service-connected bilateral ankle disabilities are manifested by, at worst, complaints of pain, extension to 15 degrees, tenderness to palpation, and suspected instability in each ankle.

7.  The record evidence shows that, prior to November 3, 2014, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, complaints of low back pain and forward flexion limited to 80 degrees.

8.  The record evidence shows that, effective November 3, 2014, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, complaints of low back pain and forward flexion limited to 75 degrees with pain beginning at 60 degrees.

9.  Service connection currently is in effect for a compound fracture of the left femur, status-post left knee total knee replacement, evaluated as 40 percent disabling effective January 16, 2013, left foot traumatic neuritis with hyperesthesia, evaluated as 10 percent disabling effective February 10, 1972, limitation of motion of the lumbar spine, evaluated as 10 percent disabling effective April 29, 1997, right hip trochanteric bursitis, evaluated as 10 percent disabling effective October 9, 2007, a right knee condition, evaluated as 10 percent disabling effective October 9, 2007, tinnitus, evaluated as 10 percent disabling effective April 3, 2008, a left ankle disability, evaluated as 10 percent disabling effective August 14, 2009, a right ankle disability, evaluated as 10 percent disabling effective August 14, 2009, a left hip disability, evaluated as 10 percent disabling effective August 14, 2009, left lower extremity varicosity with chronic deep vein thrombosis, evaluated as 10 percent disabling effective January 16, 2013, radiculopathy of the right lower extremity, evaluated as 10 percent disabling effective August 20, 2013, hearing loss, evaluation as zero percent disabling effective April 3, 2008, and limitation of flexion of the left hip and limitation of flexion of the right hip, each evaluated as zero percent disabling effective November 3, 2014; the Veteran's combined disability evaluation for compensation is 90 percent effective August 20, 2013.

10.  The record evidence indicates that the Veteran voluntarily retired in 2009 after working for 34 years for his former employer.

11.  The record evidence does not indicate that the Veteran is precluded from securing or maintaining substantially gainful employment solely by reason of his service-connected bilateral knee disabilities, service-connected right hip disability, and his service-connected lumbosacral spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent prior to January 16, 2013, and greater than 40 percent thereafter for a compound fracture of the left femur, status-post left knee total knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055-5261 (2015).

2.  The criteria for a disability rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5260 (2015).

3.  The criteria for an initial rating greater than 10 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5252 (2015).

4.  The criteria for a disability rating greater than 10 percent for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5252 (2015).

5.  The criteria for an initial rating greater than 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2015).

6.  The criteria for an initial rating greater than 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2015).

7.  The criteria for a 20 percent rating, and no higher, effective November 3, 2014, for a lumbosacral spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

8.  The criteria for a TDIU due exclusively to service-connected bilateral knee disabilities, a service-connected right hip disability, and a service-connected lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August, September, and November 2009, and in January 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his service-connected disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's higher initial rating claims for a left hip disability, a left ankle disability, and for a right ankle disability are "downstream" elements of the AOJ's grant of service connection for these disabilities in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, in 2009 and in 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claims for a left hip disability, a left ankle disability, and for a right ankle disability, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in November 2008.  

In contrast, relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable to the Veteran's higher initial rating claims for a left hip disability, a left ankle disability, and for a right ankle disability.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

As will be explained below in greater detail, the evidence does not support granting an increased rating for a left knee disability, a right knee disability, or for a right hip disability.  The evidence also does not support granting higher initial ratings for a left hip disability, a left ankle disability, or for a right ankle disability.  The evidence further does not support granting a TDIU.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for a left hip disability, a left ankle disability, and for a right ankle disability, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran also has been provided with VA examinations which address the current nature and severity of his currently appealed service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claims

The Veteran contends that his service-connected left hip disability, left ankle disability, and right ankle disability are all more disabling than currently (and initially) evaluated.  He specifically contends that he has trouble standing and walking because of worsening symptomatology from all of these service-connected disabilities.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected compound fracture of the left femur, status-post left knee total knee replacement ("left knee disability") currently is evaluated as 30 percent disabling effective September 1, 2008, and as 40 percent disabling effective January 16, 2013, by analogy to 38 C.F.R. § 4.71a, DC 5055-5261 (knee replacement (prosthesis)-limitation of leg extension).  See 38 C.F.R. § 4.71a, DC 5055-5261 (2015).  A 30 percent rating is the minimum rating for prosthetic replacement of the knee joint under DC 5055.  A maximum 60 percent rating is assigned under DC 5055 for prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is assigned under DC 5055 only for 1 year following implantation of the prosthesis.  See 38 C.F.R. § 4.71a, DC 5055 (2015).  A 30 percent rating is assigned under DC 5261 for leg extension limited to 20 degrees.  A higher 40 percent rating is assigned for leg extension limited to 30 degrees.  A maximum 50 percent rating is assigned for leg extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2015).

The Veteran's service-connected right knee disability currently is evaluated as 10 percent disabling effective October 9, 2007, by analogy to 38 C.F.R. § 4.71a, DC 5299-5260 (other orthopedic disability-limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5299-5260 (2015).  A 10 percent rating is assigned under DC 5260 for leg flexion limited to 45 degrees.  A higher 20 percent rating is assigned for leg flexion limited to 30 degrees.  A maximum 30 percent rating is assigned for leg flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2015).

The Veteran's service-connected left hip disability currently is evaluated as 10 percent disabling effective October 9, 2007, by analogy to 38 C.F.R. § 4.71a, DC 5299-5252 (other orthopedic disability-limitation of thigh flexion).  The Veteran's service-connected right hip disability also is evaluated currently as 10 percent disabling effective August 14, 2009, by analogy to 38 C.F.R. § 4.71a, DC 5299-5252.  See 38 C.F.R. § 4.71a, DC 5299-5252 (2015).  A minimum 10 percent rating is assigned under DC 5252 for thigh flexion limited to 45 degrees.  A higher 20 percent rating is assigned for thigh flexion limited to 30 degrees.  A 30 percent rating is assigned for thigh flexion limited to 20 degrees.  A maximum 40 percent rating is assigned for thigh flexion limited to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5252 (2015).

The Veteran's service-connected right ankle disability and his service-connected left ankle disability each are evaluated as 10 percent disabling effective August 14, 2009, under 38 C.F.R. § 4.71a, DC 5271 (limited motion of the ankle).  See 38 C.F.R. § 4.71a, DC 5271 (2015).  A minimum 10 percent rating is assigned under DC 5271 for moderate limited motion of the ankle.  A maximum 20 percent rating is assigned for marked limited motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271 (2015).

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 10 percent disabling effective April 29, 1997, under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain).  See 38 C.F.R. § 4.71a, DC 5237 (2015).  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the hip and the knee are considered major joints.  The lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss.  This comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  OGC has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 30 percent prior to January 16, 2013, and greater than 40 percent thereafter for a service-connected compound fracture of the left femur, status-post left knee total knee replacement ("left knee disability").  The Veteran contends that this disability is more disabling than currently evaluated during both time periods at issue in this appeal.  The record evidence does not support his assertions.  It shows instead that, prior to the January 16, 2013, the Veteran's service-connected left knee disability is manifested by, at worst, complaints of knee pain and flexion limited to 100 degrees (as seen on VA examination in September 2009).  At that examination, the Veteran also reported flare-ups of left knee pain and he wore a brace "when he plays golf."  A history of total knee replacement surgeries was noted.  Physical examination showed properly aligned and grossly symmetric extremities, 5/5 muscle tone and strength, a full active range of motion without pain in the left knee with flexion to 100 degrees and extension to 0 degrees (or normal).  X-rays of the left knee showed status-post total left knee arthroplasty.  The diagnoses included status-post left total knee replacement.

The record evidence does not indicate that the Veteran experiences chronic residuals consisting of severe painful motion or weakness in the affected extremity as a result of his service-connected left knee disability (i.e., a 60 percent rating under DC 5055) such that an increased rating greater than 30 percent is warranted under DC 5055 prior to January 16, 2013.  Nor does the evidence indicate that the Veteran's leg extension is limited to 30 degrees or more (i.e., a 40 or 50 percent rating under DC 5261) such that an increased rating greater than 30 percent is warranted under DC 5261 prior to January 16, 2013.  See 38 C.F.R. § 4.71a, DC 5055-5261 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for his service-connected left knee disability prior to January 16, 2013.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent prior to January 16, 2013, for a service-connected left knee disability have not been met.

The Veteran also is not entitled to a disability rating greater than 40 percent effective January 16, 2013, for his service-connected left knee disability.  The record evidence does not support the Veteran's assertions regarding worsening symptomatology attributable to his service-connected left knee disability since January 16, 2013.  It shows instead that the Veteran's service-connected left knee disability is manifested by, at worst, complaints of knee pain and extension limited to 30 degrees.  The Board acknowledges that, on VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) on January 16, 2013, the Veteran's service-connected left knee disability had worsened and demonstrated extension limited to 30 degrees (i.e., a 40 percent rating under DC 5261).  See 38 C.F.R. § 4.71a, DC 5261 (2015).  The Veteran's January 2013 VA knee DBQ also showed that he complained of intermittent knee pain.  He experienced flare-ups of left knee pain and stiffness during cold weather.  Range of motion testing of the left knee showed flexion to 90 degrees with objective evidence of painful motion at 90 degrees and extension to 30 degrees with no objective evidence of painful motion.  The VA examiner stated that, although the Veteran was unable to extend the knee beyond 30 degrees when sitting or supine, he was able to extend his left knee fully when walking.  Physical examination of the left knee showed 4/5 muscle strength, an inability to test joint stability, no evidence or history of recurrent patellar subluxation/dislocation, and intermediate degrees of residual weakness, pain, or limitation of motion following a total knee replacement, and no surgical scar pain.  The diagnoses included left femoral condylar fracture status-post total knee replacement with multiple revisions.

The Board notes that, because it previously concluded in the September 2014 remand that the VA examinations conducted in March 2014 were inadequate for VA adjudication purposes, those examinations will not be relied upon in adjudicating the Veteran's currently appealed claims.

On VA knee and lower leg conditions DBQ in November 2014, the Veteran's complaints included daily knee pain which he rated as 5/10 on a pain scale (with 10/10 being the worst imaginable pain).  The VA examiner reviewed the Veteran's electronic paperless claims file.  The Veteran also reported daily flare-ups of knee pain which he rated as 6-7/10 on a pain scale and which lasted for several hours.  He used a hinged left knee brace occasionally when doing yard work.  His left knee surgical history was noted.  Range of motion testing of the left knee showed flexion to 80 degrees and extension to 80 degrees with pain causing functional loss.  There was no additional limitation of motion on repetitive testing.  The VA examiner stated that he could not state whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation because he was not being examined after repetitive motion or flare-ups of pain.  

Physical examination of the left knee in November 2014 showed 5/5 muscle strength, no muscle atrophy, no ankylosis, no history of recurrent subluxation, lateral instability, or recurrent effusion, no joint instability, intermediate degrees of residual weakness, pain, or limitation of motion due to left knee total knee replacement surgery, limited motion of joint and traumatic arthritis due to a meniscectomy, and an ability to tandem walk "and take steps on heels and toes."  The Veteran occasionally used a knee brace as a normal mode of locomotion.  X-rays showed traumatic arthritis.  The VA examiner stated that the Veteran "would be unable to climb, kneel, or squat due to his" left knee disability.  The diagnoses included left knee fracture and left knee traumatic arthritis

The Board acknowledges that the VA examiner concluded in November 2014 that it he could not state whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation because he was not being examined after repetitive motion or flare-ups of left knee pain.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Having reviewed the November 2014 VA knee and lower leg conditions DBQ, the Board finds that the VA examiner who conducted this examination explained the basis for his opinion that he could not state whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation.  This examiner specifically noted that he could not resolve this matter without resorting to speculation because the Veteran was not being examined after repetitive motion or flare-ups of pain.  This examiner also noted that the Veteran experienced no additional limitation of motion following repetitive range of motion testing conducted as part of the November 2014 VA DBQ.  Thus, it appears that this opinion was based on "sufficient facts or data."  See Nieves-Rodriguez, 22 Vet. App. at 295.  Because the November 2014 VA examiner specifically explained the reasons for his inability to resolve the matter of whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation, the Board finds that this examination report is adequate for VA adjudication purposes.  See Jones, 23 Vet. App. at 389-90.

The evidence does not indicate that the Veteran experiences chronic residuals consisting of severe painful motion or weakness in the affected extremity as a result of his service-connected left knee disability (i.e., a 60 percent rating under DC 5055) such that an increased rating greater than 40 percent is warranted under DC 5055 since January 16, 2013.  Nor does the evidence indicate that the Veteran's leg extension is limited to 45 degrees (i.e., a 50 percent rating under DC 5261) such that an increased rating greater than 40 percent is warranted under DC 5261 since January 16, 2013.  See 38 C.F.R. § 4.71a, DC 5055-5261 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for his service-connected left knee disability since January 16, 2013.  Thus, the Board finds that the criteria for a disability rating greater than 40 percent effective January 16, 2013, for a service-connected left knee disability have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for a right knee disability.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that the service-connected right knee disability is manifested by, at worst, complaints of pain and flexion to 130 degrees (as seen on VA examination in September 2009).  At that examination, the Veteran complained of pain on the anterior aspect of the right knee and giving way weakness "especially with stairs."  Physical examination of the right knee showed a full active range of motion without pain, no soft tissue, bony tenderness, or deformity, intact ligaments, and 4/5 muscle strength with fatigue.  Range of motion testing showed flexion to 130 degrees and extension to 0 degrees (or normal).  X-rays of the right knee were unremarkable.  The VA examiner stated that there was no degenerative joint disease present in the right knee.  "There is no doubt biomechanical changes have resulted in right lower extremity symptoms involving the soft tissues...Muscle atrophy and altered biomechanics are the likely etiology of his right lower extremity complaints."  The diagnoses included iliotibial (IT) band friction syndrome of the right knee.

On VA knee and lower leg conditions DBQ in January 2013, the Veteran's complaints included intermittent knee pain, right knee greater than left knee, worsened with walking more than 1-2 blocks or climbing stairs.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced flare-ups of knee pain with increased pain and stiffness in cold weather.  Range of motion testing of the right knee showed flexion to 140 degrees or greater with objective evidence of painful motion beginning at 140 degrees or greater and extension to 0 degrees (or no limitation of extension).  There was no additional limitation of motion on repetitive testing.  Physical examination of the right knee showed tenderness to palpation for joint line or soft tissues, 4/5 muscle strength, no joint instability, and no evidence or history of recurrent patellar subluxation/dislocation.  The diagnoses included right knee patellofemoral pain syndrome and degenerative joint disease.

On VA knee and lower leg conditions DBQ in November 2014, the Veteran's complaints included daily right knee pain and stiffness which he rated as 5/10 on a pain scale with flare-ups to 6-7/10 lasting several hours.  The VA examiner reviewed the Veteran's electronic paperless claims files.  The Veteran reported experiencing functional loss of the knees and pain and difficulty in flexing the knee, left knee greater than right knee.  Range of motion testing showed a normal range of motion in the right knee with no additional limitation of motion on repetitive testing.  The VA examiner stated that he could not state whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation because he was not being examined after repetitive motion or flare-ups of pain.  Physical examination of the right knee showed 5/5 muscle strength, no ankylosis, no history of recurrent subluxation, lateral instability, or recurrent effusion, no joint instability, and an ability "to tandem walk and take steps on heels and toes."  X-rays showed traumatic arthritis.  The VA examiner also found "mild arthritic changes of [the] right knee consistent with history of physical work and aging."  The diagnoses included right knee degenerative arthritis and traumatic arthritis.

The record evidence does not indicate that the Veteran experiences flexion limited to 30 degrees or less (i.e., at least a 20 percent rating under DC 5260) such that an increased rating is warranted for his service-connected right knee disability.  See 38 C.F.R. § 4.71a, DC 5260 (2015).  The evidence shows instead that the Veteran demonstrated a full range of motion on flexion of the right knee on VA examinations in September 2009, January 2013, and in November 2014.  The Board again acknowledges that the VA examiner concluded in November 2014 that he could not state whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation because he was not being examined after repetitive motion or flare-ups of right knee pain.  Because the November 2014 VA examiner specifically explained the reasons for his inability to resolve the matter of whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation, the Board finds that this examination report is adequate for VA adjudication purposes.  See Jones, 23 Vet. App. at 389-90.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for his service-connected right knee disability.  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent for a service-connected right knee disability have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for a left hip disability.  The Board notes initially that the Veteran's service treatment records show that he incurred "massive damage" to his left femur and left knee following a motorcycle accident while on active service.  The Veteran's injuries to the left femur were treated surgically during active service as well.  The Veteran now contends that his service-connected left hip disability is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, complaints of left hip pain and flexion limited to 70 degrees.  For example, on VA examination in January 2009, the Veteran stated that "his left hip bothers him so rarely, he is mainly concerned about the right [hip]."  He also stated that his left hip was painful occasionally.  Physical examination showed an antalgic gait, left hip flexion to 125 degrees without objective evidence of pain and no additional limitation of motion on repetitive testing, and no ankylosis.  X-rays showed deformity to the left iliac wing and heterotrophic ossification adjacent to the left femoral neck.

On VA joints examination in September 2009, no relevant complaints were noted.  Physical examination showed flexion of the left hip to 90 degrees.  X-rays were unchanged.  

On VA examination in March 2010, the Veteran's complaints included left hip pain, especially at night when sleeping on his left side, morning left hip stiffness "with cracking and popping of the joint.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He rated his left hip pain as 6/10 on a pain scale "with higher levels if he shovels snow or performs physical activity."  He denied any radicular symptoms or hip injuries.  Physical examination showed an antalgic gait on the left with limited hip flexion during ambulation, 5/5 muscle strength, tenderness over the left gluteus medius muscle, and left hip flexion to 110 degrees.  X-rays were unchanged.  The VA examiner stated that the Veteran's left hip symptoms "are the result of an antalgic gait and represent soft tissue strains."  The diagnoses included gluteus medius strain of the left hip.

On VA hip and thigh conditions DBQ in January 2013, the Veteran's complaints included intermittent sharp daily left hip pain "brought on with transitioning out of [a] chair."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied experiencing flare-ups of hip pain.  Range of motion testing of the left hip showed flexion to 70 degrees with objective evidence of painful motion beginning at 70 degrees and no additional limitation of motion on repetitive testing.  Physical examination of the left hip showed less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, or weightbearing, tenderness to palpation inferior to the anterior superior iliac spine and lateral-superior gluteus without trochanteric or iliotibial band tenderness to palpation, 4/5 muscle strength, and no ankylosis, no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  X-rays showed no arthritis.  The diagnoses included left hip gluteus medius strain and left hip iliac crest bone donor graft site status-post left knee fusion with weakening resulting in fracture of the anterior iliac spine with inferior migration.

On VA hip and thigh conditions DBQ in November 2014, the Veteran's complaints included daily hip pain and stiffness which he rated as 5/10 on a pain scale.  The VA examiner reviewed the Veteran's electronic paperless claims files.  The Veteran also complained of daily flare-ups of hip pain lasting several hours which he rated as 6-7/10.  He was able to stand for 5-10 minutes, walk 1/4 mile, and avoided using stairs.  Range of motion testing of the left hip showed flexion to 80 degrees with pain and difficulty squatting and no additional limitation of motion on repetitive testing.  Physical examination of the left hip showed evidence of tenderness to palpation of the joint/soft tissues in the post-lateral hip, 5/5 muscle strength, no muscle atrophy, no ankylosis, and no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The VA examiner stated that pain and lack of endurance in the left hip caused the Veteran to experience functional loss.  This examiner also stated that he could not state whether flare-ups resulted in functional loss without resorting to speculation because the examination was not being conducted during a flare-up of left hip pain.  X-rays showed arthritis.  The Veteran was unable to do a repetitive squat because of his left hip condition.  The diagnoses included left hip osteoarthritis and left hip sprain.

The record evidence does not show that the Veteran experiences hip flexion limited to 30 degrees or less (i.e., at least a 20 percent rating under DC 5252) such that an initial rating greater than 10 percent is warranted for his service-connected left hip disability.  See 38 C.F.R. § 4.71a, DC 5252 (2015).  It shows instead that, at worst, the Veteran's left hip flexion was limited to 70 degrees (as seen on VA examination in January 2013).  The Board again acknowledges that the VA examiner concluded in November 2014 that he could not state whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation because he was not being examined after repetitive motion or flare-ups of left hip pain.  Because the November 2014 VA examiner specifically explained the reasons for his inability to resolve the matter of whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation, the Board finds that this examination report is adequate for VA adjudication purposes.  See Jones, 23 Vet. App. at 389-90.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a higher initial rating for his service-connected left hip disability.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent for a service-connected left hip disability have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for a right hip disability. The Veteran contends that his service-connected right hip disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, complaints of right hip pain and flexion to 90 degrees.  For example, on VA examination in January 2009, the Veteran's complaints included daily right hip pain and trouble sleeping due to right hip pain in the "lateral most aspect."  He also complained of right hip stiffness.  Physical examination of the right hip showed no inflammatory arthritis, tenderness, pain at rest, and guarding of movement, no joint ankylosis, marked point tenderness of the trochanter of the right femur.  Range of motion testing of the right hip showed flexion to 125 degrees with objective evidence of pain on motion and no additional limitation of motion following repetitive testing.  X-rays showed a preserved right hip.  The diagnosis was right hip trochanteric bursitis.

On VA joints examination in September 2009, the Veteran's complaints included right hip pain "overlying the lateral hip, worse when lying on the right side."  The Veteran stated that cumulative daily walking increased his right hip pain.  Physical examination of the right hip showed tenderness overlying the greater trochanter "but predominantly the [iliotibial] band of the right [lower extremity]," crepitations and tenderness to palpation overlying Gerde's Tubercle associated with active and passive pain, and range of motion "within functional limits in all plans both passively and actively."  X-rays were unchanged.  The VA examiner stated that no degenerative joint disease was present in the right hip.  This examiner also stated that the Veteran' right hip pain was secondary to iliotibial band friction "which exacerbated the trochanteric bursa."  The diagnoses included iliotibial band friction of the right hip and trochanteric bursitis of the right hip.

On VA hip and thigh conditions DBQ in January 2013, the Veteran's complaints included right hip pain when walking or climbing stairs although his hip pain had improved since he stopped working.  His right hip pain occurred along the lateral aspect.  He denied flare-ups of pain.  Range of motion testing of the right hip showed flexion to 90 degrees with pain beginning at 90 degrees and no additional limitation of motion on repetitive testing.  Physical examination of the right hip showed tenderness to palpation in the inguinal canal and gluteal region, 5/5 muscle strength on flexion, 4/5 muscle strength on abduction and extension, no joint ankylosis, and no malunion or non-union of the femur, flail hip joint, or leg length discrepancy.  X-rays showed no arthritis.  

On VA hip and thigh conditions DBQ in November 2014, the Veteran's complaints included daily right hip pain and stiffness with daily flare-ups of pain lasting several hours.  Range of motion testing of the right hip showed flexion to 110 degrees, difficulty squatting, and pain and lack of endurance causing functional loss but no additional limitation of motion on repetitive use.  Physical examination of the right hip showed tenderness to palpation in the post-lateral hip, 5/5 muscle strength, no muscle atrophy, no ankylosis, and no malunion or non-union of the femur, flail hip joint, or leg length discrepancy.  The VA examiner stated that he could not determine whether any of the DeLuca factors significantly limited functional ability during a flare-up without resorting to speculation because the examination was not being conducted during a flare-up of right hip pain.  X-rays showed arthritis.  The diagnoses included right hip osteoarthritis and trochanteris pain syndrome of the right hip.

The record evidence does not show that the Veteran experiences hip flexion limited to 30 degrees or less (i.e., at least a 20 percent rating under DC 5252) such that a disability rating greater than 10 percent is warranted for his service-connected right hip disability.  See 38 C.F.R. § 4.71a, DC 5252 (2015).  It shows instead that, at worst, the Veteran's right hip flexion was limited to 90 degrees (as seen on VA examination in January 2013).  The Board again acknowledges that the VA examiner concluded in November 2014 that he could not state whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation because he was not being examined after repetitive motion or flare-ups of right hip pain.  Because the November 2014 VA examiner specifically explained the reasons for his inability to resolve the matter of whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation, the Board finds that this examination report is adequate for VA adjudication purposes.  See Jones, 23 Vet. App. at 389-90.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for his service-connected right hip disability.  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent for a service-connected right hip disability have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims for initial ratings greater than 10 percent for a left ankle disability and for a right ankle disability.  The Veteran contends that both of his ankle disabilities are more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions.  It shows instead that these disabilities are manifested by, at worst, complaints of pain, extension to 15 degrees, and tenderness to palpation and suspected instability in each ankle.  The Board again notes that the Veteran's service treatment records show that he incurred severe injuries to his left lower extremity following an in-service motorcycle accident.  The post-service evidence shows that, on VA examination in October 2009, the Veteran's complaints included right ankle pain "with walking and pushing off the wall when swimming" which began 1-11/2 years earlier with stiffness.  He rated his pain when walking or swimming as 7/10 but this was reduced to 1/10 when he was off of his feet.  He reported some occasional right ankle swelling but denied redness and warmth.  He denied any flare-ups of right ankle pain.  

Physical examination of the right ankle in October 2009 showed "point tenderness on palpation along the anterior joint line at the talus and anterior to the lateral malleolus without warmth, erythema, or effusion," a full and unrestricted range of motion without any change in pain intensity in all planes on active and passive rotation, and intact ligaments.  The VA examiner stated that there was no functional impairment of the Veteran's right ankle due to any of the DeLuca factors.  X-rays of the right ankle were negative.  The diagnoses included right ankle pain without evidence of degenerative changes which was "more likely than not soft tissue/muscle pain of the structures that support the ankle."

On VA examination in March 2010, the Veteran's complaints included left ankle pain.  Physical examination of the ankles showed no bony tenderness or deformity, tenderness overlying the anterior talofibular ligament of the left ankle without instability, and a full range of motion in both ankles.  X-rays of the left ankle were normal.  The VA examiner stated that the Veteran's left ankle "symptoms are the result of an antalgic gait and represent soft tissue strains.  No joint changes are present on x-ray."  The diagnoses included anterior talofibular ligament sprain of the left ankle.  

On VA ankle conditions DBQ in January 2013, the Veteran's complaints included bilateral right greater than left constant ankle pain which increased "depending on the amount of walking/standing he does [and] stairs also increase[] pain."  The Veteran's ankle pain had "improved since he quit working."  His right ankle pain was in front of the lateral malleolus and his left ankle pain was inside the ankle joint.  Range of motion testing of the ankles showed plantar flexion to 45 degrees or greater with no objective evidence of painful motion and dorsiflexion (extension) to 15 degrees with no objective evidence of painful motion in each ankle.  There was no additional limitation of motion in either ankle following repetitive testing.  Physical examination showed tenderness to palpation posterior to medial greater than lateral malleoli and anterior to lateral malleolus in the left ankle, tenderness to palpation anterior and posterior to medial and lateral malleoli in the right ankle, 5/5 muscle strength, no joint laxity, no ankylosis, and an ability "to perform tandem, tippy toe and heel walk and take several steps without reported ankle pain."  X-rays of the ankles were normal.  The diagnoses were right ankle strain and left ankle sprain.

On VA ankle conditions DBQ in November 2014, the Veteran's complaints included soreness, weakness, daily pain, and stiffness of both ankles.  The Veteran reported flare-ups once or twice a week which he rated as 6-7/10 in both ankles and lasted for several hours.  He experienced pain and weakness when walking more than 1/4 mile and avoided uneven grounds and stairs.  Range of motion testing of the left ankle showed dorsiflexion to 15 degrees with mild tenderness of the antero-lateral ankle and plantar flexion to 45 degrees with pain not causing functional loss.  Range of motion testing of the right ankle showed a normal range of motion.  There was no additional limitation of motion following repetitive testing.  The VA examiner stated that he could not determine whether the Veteran would experience functional loss of either ankle with repetitive use over time or during flare-ups because he was not being examined after repeated use of the ankles or during flare-ups of ankle pain.  Physical examination in both ankles showed 5/5 muscle strength, no muscle atrophy, and suspected ankle instability or dislocation.  X-rays showed no arthritis.  The Veteran stated that his ankles felt unstable on uneven ground.  The diagnosis was bilateral lateral collateral ligament sprain.

The record evidence does not indicate that the Veteran experiences marked limited motion in either of his ankles (i.e., a 20 percent rating under DC 5271) such that an initial rating greater than 10 percent is warranted for either the service-connected left ankle disability or the service-connected right ankle disability.  See 38 C.F.R. § 4.71a, DC 5271 (2015).  As noted above, the Veteran had a normal range of motion in both ankles on plantar flexion and only mildly limited range of motion on dorsiflexion when examined during the appeal period.  The Board again acknowledges that the VA examiner concluded in November 2014 that he could not state whether the Veteran experienced additional limitation of motion on repetitive use over time or due to flare-ups as a result of any of the DeLuca factors without resorting to speculation because he was not being examined after repetitive motion or flare-ups of bilateral ankle pain.  Because the November 2014 VA examiner specifically explained the reasons for his inability to resolve the matter of whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation, the Board finds that this examination report is adequate for VA adjudication purposes.  See Jones, 23 Vet. App. at 389-90.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to higher initial ratings for either his service-connected left ankle disability or his service-connected right ankle disability.  Accordingly, the Board finds that the criteria for initial ratings greater than 10 percent for a service-connected left ankle disability or for a service-connected right ankle disability have not been met.

The Board next finds that the evidence supports assigning a 20 percent rating, and no higher, effective November 3, 2014, for the Veteran's service-connected lumbosacral spine disability.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions regarding worsening lumbosacral spine symptomatology, at least prior to VA back (thoracolumbar spine) conditions DBQ on November 3, 2014.  Prior to that date, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, complaints of low back pain and forward flexion limited to 80 degrees (as seen on VA examination in October 2009).  At his October 2009 VA examination, the Veteran's complaints included some low back pain "most of the time" which he rated as 4/10 on a pain scale.  Physical examination of the thoracolumbar spine showed mild tenderness to palpation of the right paraspinal muscles without overt spasms, negative straight leg raising on the left, and positive straight leg raising on the right at 70 degrees "without radiation to the buttock or thigh."  Range of motion testing showed forward flexion to 80 degrees with no additional limitation of motion on repetitive testing but increased pain reported.  The VA examiner stated, "For the Veteran's lumbar spine, there is mild functional impairment with limited motion."  The diagnoses included chronic muscle strain of the lumbar spine.

On VA back (thoracolumbar spine) conditions DBQ in January 2013, the Veteran's complaints included intermittent low back pain "with intermittent numbness down [the] right leg to [the] knee level" although seeing a chiropractor every 3 weeks prevented the onset of this numbness.  He also experienced flare-ups of low back pain due to "increased pain/stiffness during cold weather."  Range of motion testing showed forward flexion to 90 degrees with objective evidence of painful motion beginning at 90 degrees with no additional limitation of motion on repetitive testing.  Physical examination showed tenderness to palpation at the left sacroiliac joint notch without radicular symptoms and over the spine at L3-L4 without radicular symptoms, no guarding, muscle spasm, or muscle atrophy, normal sensation, negative straight leg raising bilaterally, and mild numbness of the right lower extremity.  X-rays showed no arthritis.  The diagnosis was chronic myofascial lumbar strain.

The record evidence does not indicate that, prior to November 3, 2014, the Veteran's service-connected lumbosacral spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees (i.e., at least a 20 percent rating under DC 5237) such that a disability rating greater than 10 percent is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5237 (2015).  It shows instead that, at worst, forward flexion was limited to 80 degrees (as seen on VA examination in October 2009).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent prior to November 3, 2014, for his service-connected lumbosacral spine disability.  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent prior to November 3, 2014, for a service-connected lumbosacral spine disability have not been met.

The Board acknowledges that VA back (thoracolumbar spine) conditions DBQ on November 3, 2014, showed that the symptomatology attributable to the Veteran's service-connected lumbosacral spine disability had worsened.  Specifically, this examination showed that forward flexion of the Veteran's lumbosacral spine was limited to 75 degrees with pain beginning at 60 degrees.   The Veteran complained of daily flare-ups of low back pain which he rated as 6-7/10 and which lasted for several hours.  Physical examination showed tenderness to palpation along the lumbosacral spine junction mid-line to mid-sacrum, no muscle spasm, guarding, 5/5 muscle strength, mild intermittent pain and mild radiculopathy of the right lower extremity, and no ankylosis, intervertebral disc syndrome, or other neurologic abnormalities.  The Veteran occasionally used a soft back brace.  X-rays showed arthritis.  The diagnoses were degenerative arthritis of the spine and degenerative disc disease.

The record evidence shows that, on VA examination on November 3, 2014, the range of motion of the Veteran's lumbosacral spine was limited to 60 degrees as there was objective evidence of painful motion beginning at 60 degrees.  This finding supports the assignment of a 20 percent rating, and no higher, effective November 3, 2014, for the Veteran's service-connected lumbosacral spine disability under DC 5237.  Id.  The evidence does not indicate that the range of motion of the Veteran's lumbosacral spine is limited to 30 degrees or less or that he experiences favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 40, 50, or 100 percent rating under DC 5237) such that a disability rating greater than 20 percent is warranted for this time period.  Id.  The Board again acknowledges that the VA examiner concluded in November 2014 that he could not state whether the Veteran experienced additional limitation of motion on repetitive use over time or due to flare-ups as a result of any of the DeLuca factors without resorting to speculation because he was not being examined after repetitive motion or flare-ups of lumbosacral spine pain.  Because the November 2014 VA examiner specifically explained the reasons for his inability to resolve the matter of whether the Veteran experienced additional limitation of motion on repetitive use over time due to any of the DeLuca factors without resorting to speculation, the Board finds that this examination report is adequate for VA adjudication purposes.  See Jones, 23 Vet. App. at 389-90.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent rating, and no higher, effective November 3, 2014, for the Veteran's service-connected lumbosacral spine disability have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for any of his currently appealed service-connected disabilities.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that all of the schedular evaluations assigned for the Veteran's currently appealed service-connected disabilities are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these disabilities.  This is especially true because the 40 percent rating currently assigned for the Veteran's left knee disability effective January 16, 2013, contemplates severe disability.  This is also true because the 10 percent ratings assigned for the Veteran's service-connected right knee disability, left hip disability, right hip disability, left ankle disability, right ankle disability, and lumbosacral spine disability contemplate minimal disability in each of these joints.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  As noted elsewhere, the Veteran reported at his most recent VA examinations in March 2014 that retired in October 2009.  As also noted elsewhere, the evidence clearly shows that the Veteran voluntarily retired in October 2009 after working 34 years for his former employer.  The Board further notes that the Veteran has not been hospitalized for treatment of any of his currently appealed service-connected disabilities at any time during the pendency of this appeal.  Finally, the record evidence does not otherwise indicate that the symptomatology associated with the Veteran's currently appealed service-connected disabilities is not contemplated within the relevant rating criteria found in the Rating Schedule such that extraschedular consideration is warranted under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran contends that he is entitled to a TDIU.  He specifically contends that he was forced to retire in 2009 from his job as an engineer as a result of worsening symptomatology attributable to his service-connected bilateral knee disabilities, his service-connected right hip disability, and his service-connected lumbosacral spine disability.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's TDIU claim.  The Veteran contends that he was forced to retire in 2009 because his service-connected disabilities (specifically, his bilateral knee, right hip, and lumbosacral spine) precluded his continuing employment.  The record evidence does not support his assertions.  It shows instead that the Veteran voluntarily retired in 2009 after working for the same employer for 34 years.  It also shows that his service-connected disabilities, alone or in combination, would not preclude him from securing or maintaining substantially gainful employment as they would permit him to continue working in sedentary employment.  The Board acknowledges initially that service connection currently is in effect for a compound fracture of the left femur, status-post left knee total knee replacement, evaluated as 40 percent disabling effective January 16, 2013, left foot traumatic neuritis with hyperesthesia, evaluated as 10 percent disabling effective February 10, 1972, limitation of motion of the lumbar spine, evaluated as 10 percent disabling effective April 29, 1997, right hip trochanteric bursitis, evaluated as 10 percent disabling effective October 9, 2007, a right knee condition, evaluated as 10 percent disabling effective October 9, 2007, tinnitus, evaluated as 10 percent disabling effective April 3, 2008, a left ankle disability, evaluated as 10 percent disabling effective August 14, 2009, a right ankle disability, evaluated as 10 percent disabling effective August 14, 2009, a left hip disability, evaluated as 10 percent disabling effective August 14, 2009, left lower extremity varicosity with chronic deep vein thrombosis, evaluated as 10 percent disabling effective January 16, 2013, radiculopathy of the right lower extremity, evaluated as 10 percent disabling effective August 20, 2013, hearing loss, evaluation as zero percent disabling effective April 3, 2008, and limitation of flexion of the left hip and limitation of flexion of the right hip, each evaluated as zero percent disabling effective November 3, 2014; the Veteran's combined disability evaluation for compensation is 90 percent effective August 20, 2013.  See 38 C.F.R. §§ 4.16(a)-(b) (2015).  Thus, the Veteran meets the scheduler criteria for a TDIU.  Despite the fact that the Veteran currently meets the scheduler criteria for a TDIU, the Board finds it highly significant that his former employer reported on a VA Form 21-4192 received by the AOJ in November 2009 that the Veteran had "voluntarily retired" in October 2009 after working at the same company for 34 years.  

On VA examination in March 2010, the Veteran reported that his bilateral knee and right hip pain forced him to quit his job.  The VA examiner concluded that neither of these service-connected disabilities supported a finding of unemployability.  The rationale for this opinion was based on the current physical examination findings and a review of the Veteran's medical records.

On VA examination in January 2013, the Veteran stated that "as long as he could find a job where he is free to sit/stand/move around as needed he could probably still work but cannot stay in any one position too long."  

The Board acknowledges that, in an October 2013 letter, E.S.C., D.C., opined that the Veteran was "incapable of any sedentary occupation at this time."  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Having reviewed Dr. E.S.C.'s October 2013 letter concerning the Veteran's unemployability, the Board finds that it is not probative on the issue of whether the Veteran is entitled to a TDIU.  First, this clinician provided no rationale for his opinion concerning the Veteran's unemployability.  Second, this clinician did not address either the Veteran's service-connected bilateral knee disabilities or his service-connected right hip disability in his opinion; as noted, the Veteran asserts that these disabilities plus his service-connected lumbosacral spine disability all contribute to his unemployability.  There is neither a factual predicate in the record, clinical data, nor other rationale presented in the October 2013 in support of the conclusion that the Veteran was "incapable of any sedentary occupation at this time."  Accordingly, the Board finds that this evidence is not probative on the issue of whether the Veteran is entitled to a TDIU.

The remaining evidence does not support finding that the Veteran is precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected disabilities (in this case, the bilateral knee, right hip, and lumbosacral spine disabilities).  It shows instead that, although the Veteran retired voluntarily from his former employment in 2009 after a 34-year career, he is not prevented from securing other sedentary employment solely as a result of his service-connected disabilities.  For example, the VA examiner noted on VA back (thoracolumbar spine) conditions DBQ in November 2014 that the Veteran reported taking "early retirement" from his 34-year career as an engineer when he retired in 2009.  The Veteran also reported that pain from bending at work "caused [a] reduced pace" but he denied being on restricted duty when he was working.  The VA examiner concluded that, although the Veteran "would be restricted with no repetitive bending and no lift above 20-25 pounds," he would be "capable of office duties of primarily sedentary work in a level office environment with limited short walks and [an] ability to stand and stretch as needed," he would not be precluded from all forms of employment.  Similarly, following VA hip and thigh conditions DBQ in November 2014, the VA examiner stated, "Because of his hips he would be restricted to no squatting and no climbing."  This examiner also concluded that the Veteran's service-connected bilateral hip disabilities did not preclude his employability.  The VA examiner concluded following VA knee and lower leg conditions DBQ in November 2014 that the Veteran "would be restricted with no climb, no kneeling or squatting because of the" service-connected bilateral knee disabilities which did not preclude his employability.

In summary, the evidence does not indicate that the Veteran is precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected bilateral knee disabilities, service-connected right hip disability, and his service-connected lumbosacral spine disability (the disabilities causing his employability, according to the Veteran).  The Veteran's employer clearly reported that the Veteran voluntarily retired in October 2009 after working for 34 years for the same company as an engineer.  The Veteran's statement at the November 2014 VA back (thoracolumbar spine) conditions DBQ that he took early retirement in 2009 is in accord with what his former employer reported in November 2009, which is contemporaneous to his retirement date in October 2009.  The Veteran also stated in January 2013 that he felt that he could continue to work as long as he could find a job that would accommodate what he perceived to be his physical limitations due to his service-connected disabilities.  More importantly, there are multiple opinions of record which suggest that the Veteran would not be precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected disabilities.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a TDIU; as noted, the Board has rejected the October 2013 letter from Dr. E.S.C. as not probative on this issue.  Accordingly, the Board finds that entitlement to a TDIU due exclusively to service-connected bilateral knee disabilities, a service-connected right hip disability, and a service-connected lumbosacral spine disability is not warranted.


ORDER

Entitlement to a disability rating greater than 30 percent prior to January 16, 2013, and greater than 40 percent thereafter for a compound fracture of the left femur, status-post left knee total knee replacement is denied.

Entitlement to a disability rating greater than 10 percent for a right knee disability is denied.

Entitlement to an initial rating greater than 10 percent for a left hip disability is denied.

Entitlement to a disability rating greater than 10 percent for a right hip disability is denied.

Entitlement to an initial rating greater than 10 percent for a left ankle disability is denied.

Entitlement to an initial rating greater than 10 percent for a right ankle disability is denied.

Entitlement to a 20 percent rating, and no higher, effective November 3, 2014, for a lumbosacral spine disability is granted.

Entitlement to a TDIU due exclusively to service-connected bilateral knee disabilities, a service-connected right hip disability, and a service-connected lumbosacral spine disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


